ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
NCI Information Systems, Inc.                  ) ASBCA Nos. 62049, 62050
                                               )
Under Contract No. W15P7T-17-D-0150            )

APPEARANCES FOR THE APPELLANT:                    Daniel P. Graham, Esq.
                                                  Tyler E. Robinson, Esq.
                                                  Caroline E. Colpoys, Esq.
                                                  John M. Satira, Esq.
                                                   Vinson & Elkins LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  CPT Philip L. Aubart, JA
                                                  Zachary F. Jacobson, Esq.
                                                   Trial Attorneys

                              ORDER OF DISMISSAL

       The dispute which is the subject of the appeals having been settled, the appeals
are hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeals must be
filed within 365 days of the date of this Order.

       Dated: February 18, 2021



                                             MARK A. MELNICK
                                             Administrative Judge
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62049, 62050, Appeals of NCI
Information Systems, Inc., rendered in conformance with the Board’s Charter.

      Dated: February 23, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2